


110 HR 4964 IH: To extend the temporary suspension of duty on esters and

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4964
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on esters and
		  sodium esters of parahydroxybenzoic acid.
	
	
		1.Esters and sodium esters of
			 parahydroxybenzoic acid
			(a)In
			 generalHeading 9902.02.75 of
			 the Harmonized Tariff Schedule of the United States (relating to esters and
			 sodium esters of parahydroxybenzoic acid) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
